DETAILED ACTION

1. 	This Office Action is in response to the Amendment and Arguments/Remarks filed on 9/9/2021. 

Allowable Subject Matter
2. 	Claims 1, 5-7, 9 and 11 are allowed. 

3. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference: Benko et al. (US PG Pub 2010/0204368 A1).
           
Summary of Claim 1:




Benko et al. teach rubber compositions which contain functionalized lignin and products having at least one component comprised of the rubber compositions, wherein the product is a tire (claim 20) or a tire component [0034] thereby reading on the rubber compound for making a pneumatic tyre structural component as required by the instant claims 1, 7 and 9, wherein the rubber composition comprises elastomers comprised of at least one or more polymers and copolymers of at least one conjugated diene, selected from isoprene and 1,3-butadiene (claims 8 and 15) thereby reading on the cross-linkable unsaturated-chain polymer as required by the instant claim, wherein the rubber composition comprises at least one of carbon black and precipitated silica (claim 8) thereby reading on the a reinforcing filler as required by the instant claim, wherein the rubber composition is prepared by methods known in the rubber compounding art such as mixing the sulfur-vulcanizable constituent rubbers [0054] thereby reading on the thermosetting resin and the vulcanization system as required by the instant claim, wherein the lignin is functionalized with at least one functionalizing compound, wherein the functionalizing compound is an alkyne (claim 1). Benko et al. teach the functionalized lignin containing resident constituents comprised of hydroxyl moieties (claim 1, [0011]).
	Benko et al. do not teach or fairly suggest the claimed rubber compound, wherein the rubber compound comprises, in particular, the functionalized lignin with -OR groups wherein R is –CH2CCH. Benko et al. are further silent on the functionalized lignin being added during the productive blending step. Benko et al. are further silent still regarding the percent of the hydroxyl phenolic groups that are functionalized in the lignin. Applicant demonstrated that adding the functionalized lignin when R is  
–CH2CCH during the productive blending step results in an improved balance of rigidity and hysteresis. 


	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/               Primary Examiner, Art Unit 1763